 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DOMINIQUE ZAFIR CASEY,                           Case No.: 1:21-cv-00855-SKO (PC)

12                       Plaintiff,
                                                       ORDER TO SHOW CAUSE WHY MOTION
13           v.                                        TO PROCEED IN FORMA PAUPERIS
                                                       SHOULD NOT BE DENIED
14    HADDAD, et al.,
                                                       21-DAY DEADLINE
15                       Defendants.
16

17          Plaintiff Dominique Zafir Casey moves the Court to proceed in forma pauperis in this

18   action. (Doc. 2.) According to the certified account statement submitted by the California

19   Department of Corrections and Rehabilitation, Plaintiff had more than $1,000 in his inmate trust

20   account as of March 4, 2021, and he currently has $469.09 in his account. (Doc. 6) This is enough

21   to pay the $402 filing fee in this action. Therefore, Plaintiff must show why he is entitled to

22   proceed in forma pauperis.

23          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,

24   116 (9th Cir. 1965). While a party need not be completely destitute to proceed in forma pauperis,

25   Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “‘the same even-handed

26   care must be employed to assure that federal funds are not squandered to underwrite, at public

27   expense, either frivolous claims or the remonstrances of a suitor who is financially able, in whole

28   or in material part, to pull his own oar,’” Doe v. Educ. Enrichment Sys., No. 15-cv-2628-MMA-
 1   MDD, 2015 U.S. Dist. LEXIS 173063, *2 (S.D. Cal. 2015) (quoting Temple v. Ellerthorpe, 586

 2   F. Supp. 848, 850 (D.R.I. 1984)). Hence, “the court shall dismiss the case at any time if the court

 3   determines that the [plaintiff’s] allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

 4            Plaintiff appears to have adequate funds to pay the filing fee for this action in full.

 5   Accordingly, the Court ORDERS Plaintiff, within 21 days of the date of service of this order, to

 6   show cause in writing why his motion to proceed in forma pauperis should not be denied. Failure

 7   to respond to this order may result in a recommendation that this action be dismissed for failure to

 8   obey a court order.

 9
     IT IS SO ORDERED.
10

11   Dated:     June 1, 2021                                         /s/   Sheila K. Oberto             .
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                          2
